IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-30572
                          Summary Calendar


LIONELL J. DAVIS,

                                     Plaintiff-Appellant,

versus,

RICHARD L. STALDER; C. MARTIN LENSING, Warden;
C. DAVID RAGLAND; C. SCROPSHIRE, LT.,

                                     Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 95-CV-2024
                       - - - - - - - - - -

                         October 3, 1996
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Because Lionell J. Davis (#118554) makes no argument that

challenges the district court’s dismissal of his civil-rights

action, his motion for leave to proceed in forma pauperis (“IFP”)

on appeal is DENIED.    See Carson v. Polley, 689 F.2d 562, 586

(5th Cir. 1982).    Because only Davis signed the notice of appeal,

he is the only appellant moving for IFP.     Carter v. Stalder, 60
F.3d 238, 239 (5th Cir. 1995).   The appeal is DISMISSED.    See 5th

Cir. R. 42.2.

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                     No. 96-30572
                         - 2 -

IFP DENIED; APPEAL DISMISSED.